Citation Nr: 0509254	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  00-02 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) initial evaluation 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from June 1970 until 
January 1972.

In July 1999, the Department of Veterans Affairs (VA) Houston 
Regional Office (RO) denied service connection for left ear 
hearing loss and granted service connection for right ear 
hearing loss, effective November 17, 1998.  The RO assigned a 
zero percent rating for right ear hearing loss.  The veteran 
appealed the RO's determination.

In August 2001, the veteran attended a Board hearing.  
However, the Veterans Law Judge that conducted that hearing 
subsequently left the Board.  In correspondence from the 
Board in January 2003, the veteran was offered another 
opportunity to present testimony at a Board hearing.  He 
responded that he did not wish to be scheduled for another 
hearing.

This case was previously before the Board in November 2001, 
when service connection for left ear hearing loss was 
granted.  In light of the grant of service connection for 
left ear hearing loss, the Board remanded the claim for an 
increased evaluation for right ear hearing loss for 
consideration of entitlement to an increased evaluation for 
bilateral hearing loss.  In December 2001, the RO assigned a 
noncompensable evaluation for bilateral hearing loss, 
effective from November 17, 1998.

In May 2003, the Board denied the claim of entitlement to an 
increased (compensable) evaluation for bilateral hearing 
loss.  The veteran then appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).

In December 2003, the VA General Counsel and the veteran's 
attorney filed a Joint Motion asking the Court to vacate the 
Board's decision.  Principally, the parties agreed to remand 
this matter to the Board for further consideration in light 
of new law, i.e., the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA). Later in December 2003, the 
Court issued an order granting the Joint Motion, vacating the 
Board's May 2003 decision, and remanding the case to the 
Board.

The case was remanded by the Board to the RO in March 2004, 
consistent with the Court's order.  The RO has completed the 
development outlined in the Board's remand, and the case is 
returned to the Board for appellate consideration.  


FINDING OF FACT

On the most recent VA examination, conducted in May 2004, the 
veteran's hearing loss was manifested by puretone threshold 
averages of 53 decibels for the right ear and 56 decibels for 
the left ear, with speech recognition ability of 94 percent 
for the right ear and 94 percent for the left ear, resulting 
in Level "I" hearing for both ears.  On earlier VA 
examinations in May 2002 and June 1999, veteran's hearing 
loss was also manifested by puretone threshold averages and 
speech recognition ability resulting in Level "I" hearing for 
both ears.  


CONCLUSION OF LAW

A compensable initial rating for bilateral hearing loss is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
VA to the veteran dated in April 2004.  He was told of what 
was required to substantiate his claim for a higher rating, 
i.e., evidence showing that his service-connected disability 
had gotten worse.  He was asked to identify medical care 
providers that had treated his hearing loss.  He was also 
specifically told of his and VA's respective duties and was 
asked to submit any evidence in his possession that pertained 
to his claim to the RO.  

This letter was obviously not sent prior to the initial 
rating decision in July 1999, which itself was prior to the 
passage of the VCAA.  Regardless, inasmuch as pre-decision 
notice is required, any defect in this regard is harmless 
error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  The 
veteran did not provide any additional evidence in response 
to the content-complying notice in April 2004 that was not 
considered by the RO in the supplemental statement of the 
case (SSOC) issued in January 2005.  There is simply no 
indication that disposition of his claim would have been 
different had he received pre-adjudicatory notice pursuant to 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including 
service medical and VA medical records, has been obtained and 
associated with the claims file.  There is no indication of 
any relevant records that the RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The veteran underwent VA examinations for his 
hearing loss in June 1999, May 2002, and May 2004.  An 
addendum to the May 2004 report is dated in December 2004.  
Additional examination and/or opinion is not warranted in 
this case because the evidentiary record is sufficient to 
rate the claim.  

In December 2002, the veteran submitted a letter indicating 
he wished to waive the 60-day response period to the November 
2002 SSOC to submit additional evidence and to have his case 
decided on the current record.  In February 2004, he 
submitted evidence along with a statement indicating that he 
wished to waive the 90 day response period following receipt 
of a notice letter from VA and that he had no further 
evidence to submit.  He also waived RO consideration of this 
evidence.  In February 2005, the veteran submitted a letter 
indicating he wished to waive the 60-day response period to 
the January 2005 SSOC to submit additional evidence and to 
have his case decided on the current record.  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim.


II. Bilateral hearing loss

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. 
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2 (2004).  This is distinguishable from a claim 
for increase, in which the present level of the disability is 
the primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  The Board notes that this matter arose from an 
initial award of service connection for hearing loss, based 
on the claim filed in November 1998.  

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  His bilateral hearing 
loss is evaluated under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.85, Diagnostic Code (Code) 6100 
as noncompensable effective from November 17, 1998.  In 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The veteran argues 
that he warrants a higher rating in part because he wears 
hearing aids and because he has been told by VA medical 
personnel that his hearing will worsen.  

The evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of puretone audiometry.  38 C.F.R. § 4.85.  The 
results are charted on Tables VI, VIa, and VII.  Thus, in 
order to assign an increased evaluation for hearing loss, the 
veteran must demonstrate a decrease in percentage of speech 
discrimination and/or an increase in average puretone decibel 
loss.  

The regulations evaluating the veteran's bilateral hearing 
loss were changed during the pendency of this appeal.  
According to VAOPGCPREC 7-2003 (Nov. 19, 2003), when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See Landgraf v. USI Film Products, 511 U.S. 244 (1994); 
Regions Hospital v. Shalala, 522 U.S. 448 (1998); Kuzma, 
supra.

A review of both the old and new criteria regarding the 
evaluation of hearing impairment (as opposed to exceptional 
patterns of hearing impairment) at 38 C.F.R. § 4.85, Tables 
VI and VII, reveals that no substantive changes were made 
between the old and new diagnostic criteria.  That is, the 
retroactive effects of these criteria are irrelevant.  
Substantive changes were made when comparing the old 
38 C.F.R. § 4.85(c) and the new criteria at 38 C.F.R. § 4.86, 
in connection with the criteria at Table VIa for exceptional 
patterns of hearing impairment.  However, these criteria are 
not applicable to the current case and have no bearing on its 
adjudication.  As a Chief of an VA Audiology Clinic has not 
certified that use of the criteria under Table VI and VII 
would be inappropriate, and no audiometric examination has 
shown puretone threshold at each of the four specified 
frequencies is 55 decibels or more, or that the puretone 
thresholds are 30 or less at 1000 Hertz and 70 decibels or 
more at 2000 Hertz; the criteria at 38 C.F.R. § 4.85(c), 
4.86, and Table VIa are not for application.  

The veteran filed a claim of entitlement to service 
connection for bilateral hearing loss with associated pain in 
November 1998.  Upon VA audiology examination in June 1999, 
pure tone thresholds, in decibels, were as follows:

At 500 1000 2000 3000 4000 Hertz:  
Right ear: xx 40 35 65 60; 
Left ear: xx 45 40 70 55.

The puretone average in the right ear was 50.  The puretone 
average in the left ear was 53.  The Maryland CNC speech 
recognition score was 98 percent in the right ear and 96 
percent in the left ear.

A VA ear disease examination was also conducted in June 1999, 
at which time the veteran complained of hearing loss.  
Physical examination revealed that tympanic membranes, 
external auditory canals, auricles and mastoids were normal.  
An assessment of bilateral sensorineural hearing loss, 
consistent with noise exposure during service was made.  It 
was noted that the veteran continued to need hearing aids.  

In August 2001, the veteran testified at a hearing before the 
Board that his hearing was perfect prior to service, but that 
he began to experience tinnitus and hearing loss after being 
exposed to noise from airplanes in service.  He testified 
that he currently wore hearing aids and that his hearing was 
getting worse.

A VA audiological examination was conducted in May 2002, at 
which time the veteran primarily complained of trouble with 
speech comprehension, especially from increased distances.  
Pure tone thresholds, in decibels, were as follows:

At 500 1000 2000 3000 4000 Hertz:
Right ear: xx 40 40 65 60;
Left ear: xx 45 40 70 55.

The puretone average in the right ear was 51.  The puretone 
average in the left ear was 53.  The Maryland CNC speech 
recognition score was 94 percent in the right ear and 96 
percent in the left ear.  Diagnoses of mild sensorineural 
hearing loss from 500Hz to 2,000Hz and moderately severe 
hearing loss from 3,000 to 4,000 hertz of the right ear, and 
mild to moderate sensorineural hearing loss from 500Hz to 
2,000Hz and severe, rising to moderately severe hearing loss 
from 3,000 to 4,000 hertz of the left ear, were made.  Middle 
ear function was normal bilaterally.  There was no reported 
ear pain on examination.

In September 2002, a VA ear disease was conducted.  The 
veteran complained of long-standing bilateral hearing loss.  
He denied any otalgia, otorrhea, episodes of vertigo, or any 
past otologic surgery.  Physical examination of the ears 
showed that the bilateral external auditory canals were clear 
and intact.  

Medical records from the Houston VA Medical Center (VAMC) 
dated from November 1999 to September 2004 show that the 
veteran was treated for hearing loss and he had been issued 
hearing aids.  When refitted for a right hearing aid in 
December 2002, he declined an audiological evaluation, 
indicating that his hearing had not changed appreciably since 
his last evaluation.  

Upon most recent VA audiology examination in May 2004, pure 
tone thresholds, in decibels, were as follows:

At 500 1000 2000 3000 4000 Hertz:
Right ear: xx 40 40 70 65;
Left ear: xx 45 45 75 60.

The puretone average in the right ear was 54.  The puretone 
average in the left ear was 56.  The Maryland CNC speech 
recognition scores were 94 percent, bilaterally.

In December 2004, the audiologist who performed the May 2004 
examination issued an addendum noting that the medical 
records had been reviewed.  These showed a drop in hearing 
during military service.  The diagnosis was bilateral mild to 
severe sensorineural hearing loss with normal middle ear 
function.  CNC word recognition was considered excellent.  

The findings from the VA examinations show Level I hearing 
for both ears.  38 C.F.R. § 4.85 Table VI (2004).  Applying 
the findings from these examinations to the Table in the 
Rating Schedule shows that a compensable rating is not 
warranted for the veteran's service-connected bilateral 
hearing loss at any time thus far.  38 C.F.R. § 4.85 Table 
VII (2004).

The Board has also considered whether an increased and/or 
separate evaluation is warranted based on ear symptomatology, 
aside from the currently service-connected hearing loss and 
tinnitus.  However, the veteran did not complain of any ear 
pain during the 1999, 2002, or 2004 VA examinations.  The 
September 2002 examination report specifically indicates that 
he denied symptoms including otalgia (ear pain), otorrhea, 
and vertigo.  Those examination reports also showed that the 
veteran had clear ear canals and tympanic membranes, and did 
not indicate that he had any type of ear disease.  
Accordingly, there is no basis for the assignment of an 
increased or separate evaluation, based on the aforementioned 
ear symptomatology.

In summary, the Board has reviewed all the evidence of 
record, and the objective clinical evidence does not support 
a compensable schedular evaluation for bilateral hearing loss 
at any time since the grant of service connection, i.e., 
November 17, 1998.  See Fenderson, 12 Vet. App. 119.  The 
level of hearing that has been demonstrated on objective 
evaluation is not consistent with a compensable schedular 
evaluation under VA regulations.  See Lendenmann, 3 Vet. App. 
349.  The Board appreciates the sincere and forthright 
testimony of the veteran at his hearing.  However, the Board 
is obligated to apply the facts of record to the governing 
law.  In view of the foregoing, based upon the audiometric 
evaluation findings of record, the veteran is not entitled to 
a compensable rating for bilateral hearing loss.  The 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for bilateral hearing loss at 
any time since the grant of service connection, and the 
doctrine of reasonable doubt does not apply.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

An initial compensable disability rating for service-
connected bilateral hearing loss is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


